        Case 1:17-cv-00180-BLW Document 69 Filed 11/04/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  SECURITIES AND EXCHANGE
  COMMISSION,                                 Case No. 1:17-cv-00180-BLW

                                              MEMORANDUM DECISION
        Plaintiff,                            AND ORDER

         v.

  SEROFIM MUROFF,
  BLACKHAWK MANAGER, LLC,
  ISR CAPITAL, LLC, EQUITY
  RECAP ACCOUNT, LLC, and
  DEBRA L. RIDDLE,

        Defendants.



      On October 26, 2020 the Court heard arguments on the Intervenors,

Blackhawk Gold Investors’ Motion to Clarify the Final Judgment (Dkt. 64). The

Court orally granted the motion, and indicated a written order would be issued

addressing the specific relief sought by Intervenors.

      Intervenors are a class of investors who invested Blackhawk Gold through

the EB-5 Program. The Intervenors have brought a separate suit against Defendant




MEMORANDUM DECISION AND ORDER - 1
        Case 1:17-cv-00180-BLW Document 69 Filed 11/04/20 Page 2 of 5




Serofim Muroff, Blackhawk Manager, and others in Case No. 1:18-cv-00295-

BLW.

       In April 2017, Defendants Muroff, Blackhawk Manager, LLC, ISR Capital,

LLC, and Equity Recap Account, LLC entered into a consent decree with the

Securities and Exchange Commission to resolve claims that they had violated the

Exchange Act, Securities Act, and Advisers Act. Consent Decree, Dkt. 2;

Complaint, Dkt. 1. The SEC alleged that Muroff had misappropriated funds

invested by foreign investors under the EB-5 Program.

       In May 2017, the Court entered a final judgment adopting the terms of the

consent decree. The consent decree and judgment required the appointment of an

independent manager to replace Muroff as the CEO of Blackhawk Manager.

Judgment, Dkt. 6 at 9-10. The consent decree and judgment also required the

appointment of an independent monitor to oversee operation of Blackhawk

Manager, and its management of Blackhawk Gold. Id. at 10.

       Under the judgment the independent manager was required to submit

quarterly accounting statements from April 30, 2017 through January 31, 2019 to

the SEC. Id. at 11. The Judgment is silent as to when or whether the independent

manager may resign. See id. The Judgment provided that the independent

monitor’s engagement would end 30 days after Blackhawk Manager certified, in




MEMORANDUM DECISION AND ORDER - 2
           Case 1:17-cv-00180-BLW Document 69 Filed 11/04/20 Page 3 of 5




writing, its compliance with the terms of the judgment.

       The judgment permanently enjoined Muroff from acting as an officer or

director of any company that issues securities registered on a national securities

exchange. Id. § IV. The judgment also permanently enjoined Muroff

       from directly or indirectly, including, but not limited to, through any
       entity owned or controlled by him: (a) participating in the issuance,
       purchase, offer, or sale of any security issued through the EB-5
       Immigrant Investor Program (provided however that such injunction
       shall not prevent Muroff from purchasing or selling securities for his
       own personal account); and (b) participating in the management,
       administration, or supervision of, or otherwise exercising any control
       over, any commercial enterprise or project that has issued or is issuing
       any securities through the EB-5 Immigrant Investor program….

Id. § V.

       While the judgment permanently enjoined Muroff from “exercising any

control over” a company issuing securities through the EB-5, it did not require

Muroff to forfeit his stock in Blackhawk Manager or Blackhawk Gold.

       At the hearing the Court heard from counsel for intervenors, Defendant

Muroff, the SEC, and Blackhawk Manager and the Independent Manager. The

SEC does not oppose the relief requested by the Intervenors. After carefully

reviewing the briefing, the judgment, and the record in this case, and the parties

arguments at the hearing, the Court will grant Intervenors’ motion in part and deny

it in part.




MEMORANDUM DECISION AND ORDER - 3
     Case 1:17-cv-00180-BLW Document 69 Filed 11/04/20 Page 4 of 5




                                   ORDER

    IT IS ORDERED that:

    1.   The Independent Manager, in its business judgment, may vote,

         surrender, sell, transfer or dispose of any remaining ownership interest

         in Blackhawk Gold that is owned or controlled by Blackhawk

         Manager.

    2.   The Independent Manager and Independent Monitor may resign from

         their positions.

    3.   The members of Blackhawk Gold may elect a new manager to take

         over the Independent Manager’s role with respect to Blackhawk Gold

         and Blackhawk Manager.

    4.   Defendant Serofim Muroff has not forfeited, or otherwise been

         divested of, any shares he owns in Blackhawk Manager or Blackhawk

         Gold.

    5.   Defendant Serofim Muroff may not directly or indirectly, including

         through any entities owned by, controlled by, and/or benefitting him

         or any family member or agent, exercise any voting rights associated

         with shares owned in Blackhawk Manger or Blackhawk Gold. Muroff

         shall not directly or indirectly vote his shares and shall not directly or




MEMORANDUM DECISION AND ORDER - 4
     Case 1:17-cv-00180-BLW Document 69 Filed 11/04/20 Page 5 of 5




         indirectly participate in the election of a new manager of Blackhawk

         Gold or Blackhawk Manager.



                                        DATED: November 4, 2020


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
